Name: 2006/655/EC: Council Decision of 19 June 2006 on the approval, on behalf of the European Community, of the Protocol on the implementation of the 1991 Alpine Convention in the field of mountain farming
 Type: Decision
 Subject Matter: cooperation policy;  international affairs;  environmental policy;  agricultural policy;  regions and regional policy
 Date Published: 2007-03-16; 2006-09-30

 30.9.2006 EN Official Journal of the European Union L 271/61 COUNCIL DECISION of 19 June 2006 on the approval, on behalf of the European Community, of the Protocol on the implementation of the 1991 Alpine Convention in the field of mountain farming (2006/655/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37, in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The Alpine region is characterised by its wealth of natural resources, including water resources, agricultural potential, historical and cultural heritage, value as regards quality of life and economic and leisure activities not only for the local, but also for other populations. However, the Alpine region is also characterised by difficult living and production conditions for farming activities due to geomorphological and climatic conditions. (2) The Convention on the protection of the Alps (hereinafter Alpine Convention) was signed on behalf of the European Community on 7 November 1991, approved by Council Decision 96/191/EC of 26 February 1996 (2) and entered into force on 4 April 1998. Pursuant to Article 2(2) and (3) of the Alpine Convention, concrete measures to achieve its goals are laid down in different Protocols, such as the Protocol on Mountain Farming. (3) The Commission of the European Communities took part in the negotiation of the Mountain Farming Protocol, which is greatly influenced by Community policies and legislation. The European Community signed the Protocol on the implementation of the 1991 Alpine Convention in the field of Mountain Farming (Mountain Farming Protocol) at ChambÃ ©ry on 20 December 1994. (4) Under the overarching goal of sustainable development the aim of the Mountain Farming Protocol, provided for in Article 1, is to ensure and promote a form of agriculture in the Alpine region which suits local conditions, is environmentally compatible and makes an essential contribution to the maintenance of populated sites and sustainable economic activities. This includes producing typical high-quality produce, safeguarding the natural environment, protecting against natural risks and conserving the beauty and the value of the traditional countryside. The Contracting Parties should optimise the multifunctional role of mountain farming. (5) The goals and measures provided for in the Mountain Farming Protocol, such as encouragement of mountain farming and improvement of living conditions, land use, nature-friendly farming, and promotion and marketing and forestry measures, are in line with Community agricultural legislation and policy and in particular with Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (3). (6) The Mountain Farming Protocol provides a single framework to formulate a cross-border approach which integrates common aims and actions to solve particular problems of the Alpine region. (7) The Alpine Convention and the Mountain Farming Protocol are relevant for 13 million inhabitants and nearly 6 000 communities in an area of 19 million hectares. The Alps are also of great importance for populations of other regions. (8) The Alpine Convention together with its implementing Protocols, including the Mountain Farming Protocol, are the first international agreements for a mountain region worldwide and serve as a model for other regions. (9) The ratification of the Mountain Farming Protocol would confirm the EC's commitment, would be a strong political signal and would strengthen the ecological process in the whole region, which is of high value for Europe. (10) It is therefore appropriate to approve the Protocol on behalf of the Community, HAS DECIDED AS FOLLOWS: Article 1 The Protocol on the implementation of the 1991 Alpine Convention in the field of Mountain Farming (Mountain Farming Protocol) is hereby approved on behalf of the Community. The text of the Protocol and of the related declarations is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person or persons empowered to deposit, on behalf of the European Community, the instrument of approval in accordance with Article 24 of the Protocol and to deposit the attached declarations. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 19 June 2006. For the Council The President J. PRÃ LL (1) Opinion of 13 June 2006 (not yet published in the Official Journal). (2) OJ L 61, 12.3.1996, p. 31. (3) OJ L 277, 21.10.2005, p. 1. DECLARATIONS ON BEHALF OF THE EUROPEAN COMMUNITY DECLARATION BY THE EUROPEAN COMMUNITY REGARDING ARTICLES 8 AND 9 OF THE PROTOCOL ON MOUNTAIN FARMING The European Community recognises the principle of coexistence as the ability of farmers to choose between conventional, organic and genetically modified crop production, in compliance with the legal obligations for GMO labelling and/or purity standards. The relevant articles of the Protocol on Mountain Farming should be interpreted in this light. DECLARATION BY THE EUROPEAN COMMUNITY REGARDING ARTICLES 7, 9 TO 11, 13, 14 AND 16 OF THE PROTOCOL ON MOUNTAIN FARMING The European Community considers that public support measures in favour of certain enterprises must be in conformity with its rules on competition as established on the basis of Articles 36 and 87 to 89 EC, and not distort or threaten to distort competition and affect trade between contracting parties.